OPINION OF THE COURT
Per Curiam:
Among other offenses, the accused stands convicted of a specification alleging an unauthorized absence from October 3, 1972, to August 17, 1973, to which he pleaded guilty. During sentencing proceedings, he testified under oath that for some time previous to October 3, he was on bail for a civilian offense and had "been going back and forth” to attend proceedings in the state court. On October 3, his commanding officer authorized him to attend a court session. At that session, he was sentenced for the civilian offense and taken "from the courtroom to the County Jail” and then to the state prison, where he remained until August 17, when paroled and released to military police. As the accused was allowed leave by his commanding officer, his absence was. not unauthorized. United States v Northrup, 12 USCMA 487, 31 CMR 73 (1961). The Government concedes that the accused’s testimony indicates that his plea of guilty to this offense was improvident.
The decision of the Court of Military Review is reversed as to the findings of guilty of specification Í, Charge III, and the sentence. The stated specification is dismissed, and the record of trial is returned to the Judge Advocate General of the Army for submission to the Court of Military Review for reassessment of the sentence on the remaining findings of guilty.